Exhibit 10.48

AMENDMENT TO

MASTER TRUST AGREEMENT

THIS AMENDMENT to the Master Trust Agreement (the “Amendment”) is entered into
as of January 1, 2006, between DYNEGY INC., an Illinois corporation (the
“Employer”) and VANGUARD FIDUCIARY TRUST COMPANY, a trust company incorporated
under Chapter 10 of the Pennsylvania Banking Code (the “Master Trustee”).

WITNESSETH

WHEREAS, the Employer and the Dynegy Inc. Benefit Plans Committee (the “Plan
Administrator”) have entered into an agreement (the “FCI Agreement”) with
Fiduciary Counselors Inc. (the “Independent Fiduciary”) pursuant to which the
Independent Fiduciary was appointed by the Plan Administrator to have the sole
and exclusive fiduciary responsibility with respect to the continued offering
and operation of the Dynegy Stock Fund and with respect to the continued holding
of Class A common stock of the Employer (“Company Stock”) in the Participating
Plans (as defined in the Master Trust Agreement);

WHEREAS, pursuant to the FCI Agreement, the Independent Fiduciary received
certain powers to direct the Master Trustee with respect to the Dynegy Stock
Fund and the Company Stock, and the Independent Fiduciary agreed to perform
certain duties with respect to the Dynegy Stock Fund and the Company Stock; and

WHEREAS, the Employer and the Master Trustee deem it necessary and desirable to
amend the Master Trust Agreement to reflect the appointment of the Independent
Fiduciary and to authorize it to have certain powers and to perform the duties
specified in this Amendment with respect to the Dynegy Stock Fund and the
Company Stock.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto, intending to be legally bound, hereby agree and declare as
follows:

1. The third sentence of Section 1.3 of the Master Trust is hereby amended in
its entirety to provide as follows:

“The Plan Administrator may also direct the Master Trustee to deliver assets of
this Fund to any of the trust agreements under the Participating Plans.”

2. Section 2.1 of the Master Trust is hereby amended in its entirety to provide
as follows:

“The Plan Administrator shall have the exclusive authority and discretion to
select the investment funds available for investment under the Participating
Plans, other than the Dynegy Stock Fund, which shall be offered as an investment
fund available for investment under the Participating Plans in accordance with
the provisions of the Participating Plans and Section 2.4 hereof (the selected
investment funds and the

 

1



--------------------------------------------------------------------------------

Dynegy Stock Fund are collectively referred to as the “Investment Funds”). The
Plan Administrator shall notify the Trustee in writing of the selection of the
Investment Funds currently available for investment under the Participating
Plans, and any changes thereto. The purpose of the Master Trust is to facilitate
the investment of the assets of the Participating Plans.”

3. Subsection 2.2(a) of the Master Trust is hereby amended by adding the phrase,
“subject to the provisions of Section 2.4,” to the beginning thereof.

4. Subsection 2.2(b) of the Master Trust is hereby amended in its entirety to
provide as follows:

“(b) to dispose of all or any part of the investments, securities other than
Company Stock, or other property which may from time to time or at any time
constitute the Fund or portion thereof in accordance with the directions by the
Plan Administrator furnished to it pursuant to Section 1.3, or to dispose of all
or any part of the Company Stock which may from time to time or at any time
constitute a portion of the Fund in accordance with the directions by the
Independent Fiduciary pursuant to Section 2.4, and to make, execute and deliver
to the purchasers thereof good and sufficient deeds of conveyance therefore, and
all assignments, transfers and other legal instruments, either necessary or
convenient for passing the title and ownership thereto, free and discharged of
all trusts and without liability on the part of such purchasers to see to the
application of the purchase money;”

5. A new Section 2.4 is hereby added to the Master Trust to provide as follows:

“Section 2.4. Notwithstanding any other provision of this Agreement to the
contrary, the Independent Fiduciary shall have the sole and exclusive authority
to determine whether acquiring or holding Company Stock in the Participating
Plans and Master Trust is no longer consistent with the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and it shall be the sole
named fiduciary for such purpose. If the Independent Fiduciary makes such a
determination, it shall have the power to determine whether to:

 

  (a) prohibit or limit (for example, as a percentage of a Participant’s
account) further purchases or holdings of Company Stock or increasing the Dynegy
Stock Fund’s holding of cash or cash equivalent investments, and in the event of
such prohibition or limitation, to designate, as necessary, an alternative
investment fond for the investment of the proceeds pending further investment
directions by the Participating Plans’ Participants and beneficiaries;

 

2



--------------------------------------------------------------------------------

  (b) liquidate some or all of the Participating Plans’ holdings in Company
Stock and determine how such liquidation should be accomplished and in the event
of such liquidation, to designate, as necessary, an alternative investment fund
for the investment of the proceeds pending further investment directions by the
Participating Plans’ Participants and beneficiaries; or

 

  (c) terminate the availability of the Dynegy Stock Fund as an investment
option under such Participating Plans on such terms and conditions as the
Independent Fiduciary shall deem prudent and in the interest of the
Participating Plans and their Participants and beneficiaries (and
notwithstanding any Participant or beneficiary investment directions to the
contrary), including the determination of the manner and timing of termination
of the Dynegy Stock Fund and orderly liquidation of its assets and designation
of an alternative investment fund for the investment of the proceeds pending
further investment directions by the Participating Plans’ Participants and
beneficiaries.

The Independent Fiduciary shall direct the Master Trustee to take such actions
as are necessary and appropriate to implement and administer the Independent
Fiduciary’s determinations under this Section 2.4, and the Master Trustee shall
be fully entitled to rely on such directions, and the Master Trustee shall be
under no duty to ascertain whether such directions are in accordance with the
provisions of the Participating Plans.”

6. Section 3.1 of the Master Trust is hereby deleted and the remaining Sections
of Article III renumbered accordingly.

7. The second sentence of Section 4.5 of the Master Trust is hereby amended in
its entirety to provide as follows:

“The Master Trustee shall be the fiduciary who is responsible for ensuring that
such procedures are sufficient to safeguard the confidentiality of the
information described above and that such procedures are followed; provided,
however, the Independent Fiduciary shall be the fiduciary responsible for
ensuring the confidentiality of the proxy voting process.”

8. A new Section 4.6 is hereby added to the Master Trust to provide as follows:

“Section 4.6. The Independent Fiduciary shall direct the Master Trustee to
execute and deliver such forms and other documents as the Independent Fiduciary
may determine are advisable to be filed with the Securities and Exchange
Commission or other governmental agency, and the Master Trustee shall be fully
entitled to rely on such directions.”

 

3



--------------------------------------------------------------------------------

9. Sections 6.1 and 6.2 of the Master Trust are hereby amended by adding the
phrase “or the Independent Fiduciary” immediately following the term “Plan
Administrator” in such Sections.

10. This Amendment may be executed in separate counterparts, which together
shall constitute one agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

 

DYNEGY INC.

By:  

(Illegible)

Title:   Vice President, HR VANGUARD FIDUCIARY TRUST COMPANY By:  

/s/ Dennis Simmons

  Dennis Simmons Title:   Principal

 

AGREED TO AND APPROVED BY:

FIDUCIARY. COUNSELORS INC.

By:

 

(Illegible)

Title:

 

President & CEO

 

4